Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 02/01/2021 is acknowledged.  Claims 1-11 and 13-19 are pending.  Claims 10, 11, 13, 14 and 18 are withdrawn.  Claim 12 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	Claim 1, replace the phrase “cartridges is” in line 6 with “cartridges are”; and replace the phrase “the control signal” in line 11 with “a control signal” (for antecedent basis.
	Claim 2, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
	Claim 3, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
	Claim 4, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis); and delete the phrase “substances of the cleaning and/or care” in line 4 (as this was deleted from claim 1).

Claim 6, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
Claim 7, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
Claim 9, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
Claim 15, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
Claim 16, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
Claim 17, replace the phrase “second cleaning agent” in line 2 with “second agent” (or uniformity with claim 1 and antecedent basis).
Cancel claims 11, 13, 14 and 18 (directed to a withdrawn method rather than the presently allowed method invention.

Withdrawn claim 10, which teaches all of the structural features of allowed claim 1, is rejoined and examined on the merits.  Thus, claims 1-10, 15-17 and 19 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: DE 102012109560 to Whirlpool Corp. and DE 102010003770 to BSH.  The prior art references of record, taken alone or in combination, do not .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC W GOLIGHTLY/               Primary Examiner, Art Unit 1714